COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-105-CR
   
    
ARTHUR 
LEE KELLY, JR.                                                        
APPELLANT
    
V.
  
THE STATE OF 
TEXAS                                                                  STATE
   
----------
FROM 
THE 371ST DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the letter requesting to dismiss this appeal filed by Arthur Lee 
Kelly, Jr., pro se appellant.  The request complies with rule 42.2(a) of 
the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this request, we grant the 
request and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
    
    
                                                                  PER 
CURIAM
   
   
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 19, 2005
 

NOTES
1.  
See Tex. R. App. P. 47.4.